Title: To Thomas Jefferson from Gideon Granger, 4 August 1806
From: Granger, Gideon
To: Jefferson, Thomas


                        
                            Dear Sir,
                            
                            General Post Office August 4th. 1806.
                        
                        I now do myself the honor to address you on the subject of the contemplated improvements on the post roads
                            between Nashville & Natchez, and between the Rivers Ohio & Mississippi.
                        Notwithstanding the pressure of my Contractors, I have devoted considerable attention to the subject. There
                            has been already a road explored and laid out from Nashville to Grindstoneford. This service was performed by Edmund P.
                            Gaines Esq. now Collector at Ft. Stoddert; he devoted a great deal of time and pains in ascertaining the best route, and
                            from his known vigilance and capacity for business, I am led to believe that it will be judicious to adopt the route
                            approved by him: indeed from his survey which is now before me he appears to have pursued a pretty direct line, from
                            Nashville ’till he arrived at the Chickesaw Towns, and from the first fording place of the waters of the Big Black to
                            Grindstoneford, but between the fording place just mentioned and the Chickesaw Towns, the route is laid circuitous bearing
                            much to the East of the true line, and encreasing the distance from 18 to 25 miles. This was done with a view of avoiding
                            a considerable extention of swampy land and certainly is the only part of the road which can require a resurvey. To your
                            decision, Sir, is left the question, whether it will be best to resurvey this part of the route.
                        When the route marked by Edmund P. Gaines shall have been made practicable, the distance from Nashville to
                            Natchez will be four hundred and fifty miles—on the present travelled route the distance is five hundred. This route may be
                            divided into four parts—
                        1st. From Natchez to Grindstone ford, a distance of 70 miles. This part is in decent order and requires no
                            expenditure.
                        2ndly. From Grindstoneford about 40 miles towards the Chickesaw Towns, at or near Snake Creek. This part of
                            the road has been cut by the Military and cleared off for a very considerable width, much greater than is necessary for
                            the public service, but some expenditure will be necessary to clear off the under brush and to make the passage of the
                            waters convenient & secure.
                        3rd. From Snake Creek, past the Chickesaw Towns, to, or near Buffaloe Creek, 40 miles to the South of the
                            river Tennessee—the distance of this portion of the route is estimated at 186 miles. This portion of the route is entirely
                            in a wilderness state—
                        4th. Say, from Buffaloe Creek to the Tenessee river 40 miles and from thence to Nashville 114 miles, making
                            in the whole the distance of 154. This part of the route has also been cut out by the Military, but requires an
                            expenditure to remove the under growth and to facilitate the passages over the waters—
                        In order to put the whole route into a state of repair, I take the liberty to submit the following plan to
                            your consideration—
                        That the route be divided into three parts. 1st. From Nashville to Buffaloe Creek the distance of 154 miles.
                            2ndly. From Buffaloe Creek to Snake Creek 186 miles—where a new road is to be made. 3rd. From Snake Creek to Grindstone
                            ford—distance 40 miles. And to issue an advertisement from this office, inviting bidders to send in their proposals to the
                            General Post Office by the first day of December next, stating for what price they will repair the routes, one & three,
                            or either of them and for what price they will cause a new road to be cut and made through route No. 2—the road
                            throughout the whole route to be 20 feet wide—all the timber and underbrush to be taken off—all marshy places to be
                            causewayed and all streams not invariably fordable, and not exceeding forty feet in width to be bridged and all Streams of
                            greater width to have trees fallen across them so as to admit the passage of a mail carrier with his mail—the road to be
                            compleated by the first day of October 1807 and the work to be done to the approbation of Colo. Meigs or Thomas Wright
                            Esqr Agent of the U.S. residing in the Chickesaw Nation.
                        In the meantime it appears to me Sir, that it would be a matter of economy to employ the Agent Mr Wright,
                            who I am informed by the Secretary at War, is an active and capable man, worthy of every confidence, to pass from the
                            Chickesaw down to Grindstone ford and immediately on his return, from his station to Nashville, making particular
                            observations on both his journies, and from Nashville reporting to this office, a detailed view of the face of the
                            Country, of the difficulties which attend the making and repairing the road and an estimate of the probable expence, per
                            mile, or each part, that we may act understandingly while treating for contracts. My reason for
                            posponing the contracts ’till the first of December is a view to gain a knowledge of the characters who may bid, from the
                            Western members of Congress.
                        I have not been able to gain any considerable information respecting the road from Cincinnati by Vincennes to
                            Cahokia.
                        Here again I would recommend a division of the route.
                        1st. From Cincinnati to Vincennes.   2ndy. From Vincennes to Cahokia. And that an advertisement issue in like
                            manner as above stated inviting proposals for making the road which must be of the same width & prepared and finished in the same manner, and by the same time as is proposed on
                            the Nashville route; the work to be done to the approbation of Governor Harrison or John Smith Esqr, Senator from Ohio:
                            in the mean time to desire Governor Harrison, without delay to select some judicious surveyor, to lay out the road, and to
                            make report to this office, presenting a view of the road laid out, and of the difficulties to be encountered, with a
                            probable estimate of expence. It will likewise be necessary at the first Court, subsequent to the survey, to take measures
                            for establishing the road thro’ private property, both in Ohio, and in Indiana.
                        I have just received a letter from Colo Hawkins, bearing date July 1st, in which he informed me that he
                            has been confined by sickness and unable to attend to the laying out and making the road from Athens by Coweta to Fort
                            Stoddard, that he had written to Mr Merriwether to run out the road from Athens to the Burnt Village, that he had
                            stationed Mr. Bloomfield the Post rider at Tookanbatche and furnished him with some saddles and bridles. But I find by Mr
                            Bloomfields letter to the Colo, which is inclosed, that instead of running at the rate of 120 miles a day, he
                            contemplates not going farther than 180 miles in eight days, which is less than 23 miles a day. By my last schedule I have
                            allowed him only three days; to give him more time is to break the whole arrangement of this office: that puts him at the
                            speed of only 63 miles a day, while Mr Wheaton runs seven days in succession nearly 110 miles daily.   I hope, when Colo
                            Hawkins receives the communication, which by your direction I forwarded on the 10th of July, that an effort will be made
                            to bring that mail into such motion as will enable us to carry through the line; but when I reflect on the occasional ill
                            health of Colo Hawkins, on his age, on the multiplicity and arduous nature of his other public duties, and on the great
                            length of time we have been unsuccessfully endeavouring to establish a regular line of intelligence from Coweta to Fort
                            Stoddard, I cannot help entertaining a fear that the necessary reparations of the road will not be made, and the necessary
                            establishment of riders furnished, so as to insure a regular line in the manner contemplated for the coming season. On the
                            2nd of August 1805, that worthy gentleman was requested to run that mail by express’ without reference to the expence we
                            might incur. On the 9th of December in the same year he undertook to establish the line without delay, with an increased
                            expedition and to draw ad libitum on this office for his expenditures. On the 24th of April last he was authorised to cut
                            the road without delay, and solicited to give rapidity to the mail; now, at this day the road remains almost wholly
                            without repair, and the rider of that post limits his daily speed to 23 miles.   If the repairs are not made before the fall
                            rains, I shall despair of being able to run a regular mail the coming winter.
                        Colo Wheaton has offered to cut and repair the road in the manner pointed out in the communication to
                            Colo Hawkins, from Athens by Coweta to Fort Stoddard, and to have the same completed by the 10th of November, for 700
                            dollars.   The price which he demands I believe as reasonable as we have any right to expect. He has further offered to be
                            answerable for the regular transportation of the mail for the whole line from this City to New Orleans, to be carried
                            thro’, each way, in thirteen days and seven hours, according to my last schedule, for the same price from Coweta to New
                            Orleans, pr mile, as he now receives from here to Coweta, but the
                            importance of the line, as well as the undertaking, is so great, and the embarrasments, resulting from the peculiar state
                            of the business, so many, that I feel myself at a loss and unable to determine what is best.
                        The business with my Contractors is nearly completed, and as soon as I can put in proper train the various
                            matters treated of in this letter, I shall feel myself in a situation without injury to the public, to retire to New
                            England to visit my family. 
                  With the highest esteem and respect yours most affectionately
                        
                            Gidn Granger
                            
                        
                    